DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 17, line 2, “said linear plate” lacks a proper antecedent.
	Claim 18 depends from claim 28 which does not exist. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10792081. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaelblein et al. (U.S. Patent No. 2007/0233113).
Blacklidge discloses a fixation device (40) for fixing bone segments, comprising: a top surface and a bone engagement surface (Figure 2); a proximal portion (Figure 1, 
Regarding claim 2, the distal portion extends dorsally further than said proximal portion when said proximal portion is orientated substantially horizontally. As stated above, the plate is bendable, and thus can be shaped to the claimed configuration.
Regarding claim 3, since the bone plate can be bent the proximal and distal portions can be angled with respect to each other in a medial-lateral direction. 
Regarding claim 4, the proximal and distal portions are angled with respect to each other in the plantar-dorsal direction. As stated above, the plate is bendable, and thus can be shaped to the claimed configuration.

Regarding claim 8, the proximal and distal portions each define a width in the medial-lateral direction, and wherein the width of the proximal portion is greater than the width of the distal portion. The portion from where elements 10 extend is part of the proximal portion, and thus the proximal portion has a medial lateral width that is greater than that of the distal portion.  
Regarding claim 9, the distal portion is elongated in the proximal-distal direction, and wherein the width of the distal portion tapers as it extends in the proximal-distal direction away from the proximal portion. As seen in figure 1, the distal portion is rounded and thus the width is considered tapered since it decreases towards the distal end. 
Regarding claim 10, the distal portion includes a narrow region (80) in the medial-lateral direction positioned at least partially between the first aperture and the second aperture in the proximal-distal direction (Figure 1). 
Regarding claim 11, the bone engagement projections (10) extend from a proximal bone engagement surface of the bone engagement surface of the proximal portion (Figure 1, the height of the projections are the same as the plate thus they extend from both the upper surface and the bone engagement surface). 
Regarding claim 12, the bone engagement projections extend normally from the engagement surface of the proximal portion. A seen in figure 1, the elements 10 initially 
Regarding claim 13, the bone engagement projections extend from a medial-lateral side of the proximal portion (Figure 1). 
Regarding claim 14, the second aperture (30) is a compression slot. 
Claim(s) 15, 17-19, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Putnam et al. (U.S. Patent No. 6755831).
Putnam et al. discloses a fixation device (100) for fixing bone segments, comprising: a proximal portion (135) defining a first width in the medial-lateral direction and comprising a pair of fixation apertures (130) configured for acceptance of a bone fixation mechanism therethrough and to engage a first bone segment; a distal portion (105) defining a second width in the medial-lateral direction that is less than the first width (Figure 8) and comprising a third fixation aperture (125) configured for acceptance of a bone fixation mechanism therethrough and to engage a second bone segment, and a pair of bone engagement projections (115, 120) located between the pair of fixation apertures in the medial-lateral direction and extending from the proximal portion for implantation into the first bone segment to substantially fix the first and second bone segments to each other (Figure 9). 
Regarding claim 17 and with reference to figure 58 with like reference numbers pairing to that of figure 3-9 (i.e. 120 and 720 refer the projections) the pair of bone engagement projections extend dorsally and toward said distal portion relative to a linear dimension of said linear plate (the plate portion 705 is linear and thus satisfies the limitation). 

Regarding claim 19, the distal portion is elongated in the proximal-distal direction, and wherein the width of the distal portion tapers as it extends in the proximal-distal direction away from the proximal portion. As seen in figure 8, the end of distal portion 105 is rounded and thus the width tapers.  
Regarding claim 21, at least one bone engagement projection of the pair of bone engagement projections is proximate to each of the fixation apertures of the proximal portion and positioned proximate to an end of the proximal portion in the proximal-distal direction (Figure 3-4). 
Regarding claim 22, the pair of fixation apertures are positioned proximate to opposing ends of the proximal portion in the medial-lateral direction (Figures 3-4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putnam et al. (U.S. Patent No. 6755831).
	Putnam et al. discloses the claimed invention except for the plate having a flat top and bottom surface. It would have been an obvious matter of design choice to one .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putnam et al. (U.S. Patent No. 6755831) in view of Kaelblein et al. (U.S. Publication No. 2007/0233113).
	Putnam et al. discloses the claimed invention including a fourth fixation aperture (170) spaced from the compression slot in the proximal-distal direction toward the proximal portion (Figure 14, 15), however fails to disclose  the distal portion includes a narrow region in the medial-lateral direction positioned at least partially between the compression slot and said fourth bone fixation aperture in the proximal-distal direction. 
	Kaelblein et al. teaches a bone plate as described previously, furthermore, it is shown that the bone plate has narrowing regions (80) in between the apertures of the distal portion (Figure 1). It can be construed from the figures and specification (paragraph 25) that the narrowing regions allow the plate to be bent and shaped to fit the bone. It would have been obvious to one skilled in the art at the time of invention to construct the device of Putnam et al. with a narrowing between the slot and fourth aperture in view Kaelblein et al. so that the bone plate could be bent to conform to the shape of a bone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW YANG/Primary Examiner, Art Unit 3775